 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case F l L E D

UCT 2 3 2018

 

 

 

 

 

UNITED STATES DISTRICT COURT

CLERK. U.Si D|STRiCT CO
SOUTHERN DISTR.ICT OF CALIFORNIA SOUTHERN D|STR|¢T op cAL"!-JOT;“A

<..,
UNITED sTATEs oF AMERICA JUDGMENT IN A Cm…_
V (F or Offenses Committed On or After November 1, 1987)

MARlA PAZ AGUlLAR-VILLAGRAN (l)

 

Case Number: 18CR3753-JLS

Federal Defender, lnc., by: Chelsea Estes
Defendant’s Attomcy
REGISTRATION No. 71619298

|:| _
§ pleaded guilty to count(s) 1 of the lnfOI'matiOn

i:l was found guilty on count(s)

atter a plea of not guiltv. 1
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Sectioo Nature of Offense Numbegs|
18 USC 1544 Misuse of Passport l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

E The defendant has been found not guilty on count(s)

 

I:! Count(s) is dismissed on the motion of the United States.

Assessment : $100.00 Waived

E

§ No fine E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

October 19. 2018
Date of Imposition of S

€l'lt€l'lce

ON. JANIS L. SAMMART[NO
ITED STATES DISTRICT JUDGE

  
 

18CR3753-JLS

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: MARIA PAZ AGUILAR-VILLAGRAN ( l) Judgment - Page 2 of 2
CASE NUMBER: lSCR3 753-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

|:|E

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Pn'sons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
El at A.M. on

 

ij as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|] on or before

|:l as notified by the United States Marshal.

|:l as notified by the Probation or Pretriai Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

lSCR3753-JLS

